UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2045



DAVID P. FARLEY,

                                              Plaintiff - Appellant,

          versus


DOUGLAS DOVE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-761)


Submitted:   January 16, 2003             Decided:   January 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David P. Farley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       David P. Farley appeals the district court’s order denying his

motion to reopen a dismissed case.       We have reviewed the record and

find no reversible error.     Accordingly, we affirm on the reasoning

of the district court. See Farley v. Dove, No. CA-01-761 (E.D.N.C.

Aug. 12, 2002).      We deny all of Farley’s outstanding motions,

including his motions for “HUD Attachment Sheets,” a writ of

supersedeas, and a temporary restraining order.          We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                     2